15 N.Y.3d 909 (2010)
939 N.E.2d 140
913 N.Y.S.2d 123
THE PEOPLE OF THE STATE OF NEW YORK, Appellant,
v.
DWIGHT ASHE, Respondent.
No. 232 SSM 53.
Court of Appeals of New York.
Decided November 23, 2010.
*910 Cyrus R. Vance, Jr., District Attorney, New York City (David M. Cohn of counsel), for appellant.
Legal Aid Society, Criminal Appeals Bureau, New York City (Jonathan Garelick and Steven Banks of counsel), for respondent.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed (see People v Zanghi, 79 NY2d 815 [1991]).